Citation Nr: 1758613	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for chronic lumbar strain. 

2. Entitlement to an initial rating in excess of 10 percent for chronic degenerative cervical spinal stenosis. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988. 

This appeal to the Board of Veterans' Appeals (Board) originated from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). In a February 2010 statement of the case, the RO granted service connection for the appealed issue characterized as thoracic spine defects, as evaluated together with the service-connected chronic lumbar strain disability. 

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board; the transcript is of record. 

The Veteran was previously represented by the attorney, Margaret Costello, (as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative , filed in March 2014), but in November 2014, he appointed Disabled American Veterans (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). The Board has recognized the change in representation.

The Board remanded this case for further development in June 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND


The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there is a complete record upon which to decide the claims for a TDIU and increased ratings, so the Veteran is afforded every possible consideration. 

In August 2017, the Veteran's representative stated that the Veteran's symptoms of his degenerative arthritis of the lumbar spine and degenerative arthritis of the cervical spine have worsened since his December 2014 VA examination. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). In light of the passage of time since the last evaluation in December 2014, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's lumbar and cervical spine conditions and such examinations should be conducted in accordance with recent case law of the United States Court of Appeals for Veterans Claims. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59 , in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done); see also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017), providing that the examiner should "estimate the functional loss that would occur during flares."  

Further, the June 2014 remand requested a clarifying opinion as to whether the Veteran had intervertebral disc syndrome (IVDS). The examiner in the December 2014 examination found that the Veteran did not have IVDS; however, the examiner failed to comment on the discrepancy between the IVDS noted in the December 2011 VA examination and that it was not specifically reported at the August 2013 examination. Therefore, the examiner in the new examination should address the discrepancy concerning whether the Veteran has IVDS. 

The Board notes that the examiner considered the Veteran uncooperative during the December 2014 examination. The Veteran is reminded that "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood, 1 Vet. App. at 193.

In addition, the outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of increased disability rating for the Veteran's lumbar and cervical spine disabilities, and adjudication of entitlement to a TDIU should be deferred pending the proposed development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records regarding the Veteran's lumbar and cervical spine disabilities. 

2. Schedule a VA compensation examination to reassess the severity of the Veteran's lumbar and degenerative cervical spine disorders. The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history. All necessary diagnostic testing and evaluation should be performed.

a) The examiner should be requested to specifically report the range of motion (active, passive, weightbearing and nonweightbearing) of the Veteran's cervical and thoracolumbar spine in degrees. All findings and diagnoses should be reported in detail.

b) If the Veteran demonstrates limitation of motion of the cervical and thoracolumbar spine, the examiner should specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including additional limitation of motion. The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints. To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use. The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

c) The examiner should also indicate whether there is ankylosis of the spine, either favorable or unfavorable.

d) The examiner should additionally determine whether the Veteran has IVDS of either the cervical or lumbar spine. The examiner should comment on the discrepancy between IVDS noted in December 2011 at a VA medical examination of the spine, and that it was not specifically reported at an examination in August 2013, and a December 2014 examination found no IVDS. 

e) If IVDS of either the cervical or thoracolumbar spine is shown, the examiner should indicate as to either segment of the spine, whether the Veteran has had incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

f) In addition, the examiner should discuss any impact that the service-connected lumbar spine and cervical spine disabilities have on the Veteran's activities of daily living and capacity for work. 

g) The examiner should provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




